Kruse, J.
(dissenting): I think the land damages excepted from the provisions of the 12th paragraph and covered by the 15th paragraph of the contract relate to consequential damages to real estate where no land is taken. Under the Grade Crossing Act, where lands abut the street, where the improvement is made, the damages thereto are recoverable although no land is taken. (Matter of Grade Crossing Commissioners, 154 N. Y. 550; Matter of Grade Crossing Commissioners, 166 id. 69, 73.) Here,.a part of an entire tract was taken, and as it seems to me, the land damage was merely incidentally involved. The difference in value between the entire tract, brick yard and all as it was before any was taken, and the value, of what was left was the measure of damages. (Matter of Grade Crossing Commissioners, 6 App. Div. 327; Matter of Grade Crossing Commissioners, 59 id. 498; Matter of Grade Crossing Commissioners, 116 id. 549; Matter of Grade Crossing Commissioners, 166 N. Y. 69, 74.) Itistrue that the question of damage to the remainder was inquired about, and that is always so where land is taken. The entire tract was owned by the Brush heirs, and the damages stipulated at a fixed sum and awarded to the holder of the mortgage which covered the tract. I think both orders should be affirmed, the one confirming the report as well as the order of *884Justice Pound refusing to send it back. I do not see how Justice Pound had any authority to make such an order as he was asked to make, in any view of the case, for that would practically be reviewing the order confirming the report. . ' -